Citation Nr: 1104919	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1994 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In June 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

During the June 2010 hearing before the undersigned, the Veteran 
indicated that there may be outstanding medical records 
associated with his treatment for PTSD.  Hearing transcript at 
12.  Thus, upon remand, all VA outpatient treatment reports 
pertaining to the Veteran's PTSD should be obtained and 
associated with the claims file.

In addition, the undersigned noted that the Veteran's indication 
the condition seemed to be getting worse.  Id. at 13.  Indeed, 
the Veteran's most recent VA examination of record is October 
2008.  At the time of the June 2010 hearing, the Veteran himself 
indicated that he would "be okay" with undergoing a more recent 
evaluation of his service-connected PTSD.  Id. at 13.

The U.S. Court of Appeals for Veterans Claims has held that when 
a Veteran alleges that his or her service-connected disability 
has worsened since he or she was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  

Given the foregoing, on remand, the Veteran should be scheduled 
for a VA examination to determine the current nature and severity 
of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's most recent VA 
outpatient treatment reports pertaining to 
his service-connected PTSD and associate 
them with the claims file.

If no records are available, a negative 
response should be associated with the 
claims file along with the efforts to 
obtain such records.

2.	Schedule the Veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
PTSD under the applicable rating criteria.  
Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this Remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including the impact it has on his ability 
to work.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.  The rationale of all 
opinions provided should be discussed.

3.	Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
Remand.  If the decision, with respect to 
the claim, remains adverse to the Veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


